[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
On July 29, 1996, the plaintiffs, Norman P. and Barbara DeTullio, filed a one count complaint seeking reformation of a deed and a declaratory judgment, against the defendants, Chebrah Bikur Cholim, Inc., also known as Congregation Bikur Cholim. The defendant filed a motion to strike paragraphs 5(c), (e), (f), (g) and (h) of the plaintiffs' complaint on the ground that the statutes and constitutional provisions set forth in those CT Page 3284 subparagraphs do not afford a private right of action. However, a single paragraph, or subparagraph, is not properly subject to a motion to strike when the paragraph, or subparagraph, does not set forth a separate cause of action. See, e.g., Westport News v.Minuteman Press, Superior Court, judicial district of Fairfield at Bridgeport, Docket  319189 (May 15, 1996, Hauser, J.); Brodskiv. Leicher, Superior Court, judicial district of Hartford/New Britain at Hartford, Docket No. 546121 (April 26, 1996, Lavine, J.); Doe v. Roe, Superior Court, judicial district of Windham at Putnam, Docket  048779 (April 17, 1996, Martin J.); Flores v.Danbury Hospital, Superior Court, judicial district of Danbury, Docket  320203 (February 9, 1996, Moraghan, J.); Hubbard v. NewBritain, Superior Court, judicial district of Hartford/New Britain at New Britain, Docket No. 469204 (January 30, 1996, Arena, J.);Blair v. Titan Sports, Inc., Superior Court, judicial district of Stamford/Norwalk at Stamford, Docket No. 138441 (January 24, 1996, Tobin, J.).
The subparagraphs challenged by the defendant do not purport to allege separate causes of action, but rather are set forth by the plaintiffs to support their assertion that the restrictive covenant in their deed is in violation of public policy. Accordingly, the defendant's motion to strike is denied.
WEST, J.